Case 8:20-cv-02533-KKM-TGW Document 17 Filed 01/25/21 Page 1 of 3 PageID 66




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


SASHA LAWTON,

       Plaintiff,

v.                                                       Case No: 8:20-cv-2533-KKM-TGW

CITY OF ST. PETERSBURG, et al.,

       Defendants.
                                                 /
                                            ORDER
       This order follows the Court’s review of the docket. On December 3, 2020, the

Court ordered Plaintiff Sasha Lawton to show cause why this case should not be

dismissed for her failure to respond to the City of St. Petersburg’s motion to dismiss.

(Doc. 12). In response, Lawton moved for leave to file an amended complaint, (Doc.

13), and she attributed her failure to respond to the motion to dismiss to simple

“oversight.” (Doc. 15). She also filed a response in opposition to the motion to dismiss.

(Doc. 14).

       As an initial matter, it is doubtful that mere inadvertence constitutes excusable

neglect for missing the deadline to respond to a motion to dismiss. See Fed. R. Civ. P.

6(b)(1)(B); see also Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, et al., 507 U.S. 380,

392 (1993) (“[I]nadvertence, ignorance of the rules, or mistakes construing the rules do
Case 8:20-cv-02533-KKM-TGW Document 17 Filed 01/25/21 Page 2 of 3 PageID 67




not usually constitute ‘excusable’ neglect.”). But the Court will nonetheless permit

Lawton to file her amended complaint because the City likewise failed to respond to

her motion to amend; the Court therefore will treat Lawton’s motion as unopposed. See

Local Rule 3.01(b) (response to motion was due on December 23, 2020); see also Dunlap

v. Transamerica Occidental Life Ins. Co., 858 F.2d 629, 631–32 (11th Cir. 1988) (affirming

district court that treated motion for summary judgment as unopposed because no

response was filed within the time required under the local rules).

      Lawton is reminded that Local Rule 3.01(g) places a continuing duty on counsel

to update the Court on whether a motion is opposed: “The moving party retains the

duty to contact opposing counsel expeditiously after filing and to supplement the

motion promptly with a statement certifying whether or to what extent the parties have

resolved the issue(s) presented in the motion.” Lawton informed the Court initially that

opposing counsel gave no response to her motion to amend; she failed though to update

the Court during the last month whether the City opposes her motion.

      Given the above, the following is ORDERED:

      1.     Lawton’s motion for leave to file an amended complaint (Doc. 13) is

             GRANTED. By January 27, 2021, Lawton must separately file her

             amended complaint as attached to her motion for leave to file an amended

             complaint.

      2.     The City’s motion to dismiss (Doc. 5) is DENIED AS MOOT.



                                            2
Case 8:20-cv-02533-KKM-TGW Document 17 Filed 01/25/21 Page 3 of 3 PageID 68




       3.      By February 10, 2021, the defendants must respond to the amended

               complaint. On that same date, Joseph P. Partner (counsel for the City)

               must file a notice clarifying whether he also represents individual

               defendants Dominick Filipponi and Brian Origlio.

       4.      Lawton is DISCHARGED from the December 3rd order to show cause.

       5.      By February 17, 2021, the parties must file a Case Management Report

               that complies with the uniform format now posted on the Court’s website,

               including the undersigned’s page.

       6.      The parties must strictly follow the Local Rules.1

       ORDERED in Tampa, Florida, on January 25, 2021.




1
  On February 1, 2021, revisions to the Middle District of Florida’s Local Rules will take effect. See
Local Rules, https://www.flmd.uscourts.gov/local-rules (last visited Jan 21, 2021).



                                                  3
